AO 245B (CASO Rev. l/19) Judgment in a Criminal Case


                                         UNITED STATES DISTRICT COUR                                             NOV 2 7 2019
                                           SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA                              JUDGMENT IN ACRI
                                    V.                              (For Offenses Committed On o,rLAJwi~~=r:c;;::::t!l:8:i~:=::'.~~_J
       WALTER GERMAN VELEZ-GONZALEZ (2)
                                                                       Case Number:         3:19-CR-00735-AJB

                                                                    KEITH RUTMAN, CJA
                                                                    Defendant's Attorney
USM Number



THE DEFENDANT:
      pleaded guilty to count(s)

IX!   was found guilty on count(s)         ONE (1) OF THE SECOND SUPERSEDING INFORMATION
      after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section/ Nature of Offense                                                                                  Count
8:1325(A)(l)- Improper Entry By An Alien (Misdemeanor)                                                                 lss




     The defendant is sentenced as provided in pages 2 through                2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
      The defendant has been found not guilty on count(s)

      Count(s) remaining                                      is          dismissed on the motion of the United States.

1Z!   Assessment: $10.00- REMITTED


D     JVTA Assessment*:$

      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI   No fine                   •    Forfeiture pursuant to order filed                                        , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.
•        -
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

    DEFENDANT:                  EDUVIGES AYALA-BELLO (1)                                              Judgment - Page 2 of2
    CASE NUMBER:                3: 19-CR-00735-AJB

                                                      IMPRISONMENT
    The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
    Time served as to count 1ss




    •        Sentence imposed pursuant to Title 8 USC Section 1326(b).
    •        The court makes the following recommendations to the Bureau of Prisons:




    •        The defendant is remanded to the custody of the United States Marshal.

             The defendant must surrender to the United States Marshal for this district:
                   at                            A.M.              on
                      ---------
                   as notified by the United States Marshal.

             The defendant must surrender for service of sentence at the institution designated by the Bureau of
             Prisons:
                   on or before
                   as notified by the United States Marshal.
             •     as notified by the Probation or Pretrial Services Office.

                                                            RETURN
    I have executed this judgment as follows:

             Defendant delivered on                                            to
                                      -------------                                 ----------------
    at
         ------------ ,                          with a certified copy of this judgment.


                                                                     UNITED STATES MARSHAL



                                          By                    DEPUTY UNITED STATES MARSHAL




                                                                                                      3:19-CR-00735-AJB
